Citation Nr: 0833856	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to January 1966, and from August 1966 to August 
1967.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In his January 2006 VA Form 9 
(Substantive Appeal) the veteran requested a Travel Board 
hearing; in a statement received in May 2008, he withdrew the 
request.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.  

2.  There is no credible corroborating evidence that the 
veteran was subjected to a stressor event in service; when 
PTSD was diagnosed, the diagnosis was based on accounts of 
uncorroborated stressor events that are not credible.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in August 2004.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2003 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran was also informed of disability rating and 
effective date criteria in a March 2006 letter.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
postservice treatment records.  He has not identified any 
pertinent evidence that remains outstanding.  Significantly, 
while he has alleged stressor events in service that are 
clearly verifiable in nature, development for verification of 
most of the alleged events has not been possible because the 
veteran has not responded to RO requests for details (dates, 
names, locations) of the events sufficient to allow for 
verification.  The veteran has been evaluated for psychiatric 
disability by VA (in August 2004, as will be discussed in 
greater detail below).  As the record does not include 
credible corroborating evidence of an in-service stressor, 
further examination to determine whether the veteran has PTSD 
based on such stressor is not indicated.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.   Accordingly, the Board will address the merits of the 
claim.  
B.	Factual Background

The veteran's service personnel records do not show that he 
engaged in combat.  They reflect that he served in Vietnam 
from August 1965 to January 1966, and that his military 
occupation specialty was bridge specialist.  

The veteran's STRs, including his January 1966 service 
separation examination report are silent for any psychiatric 
complaints, findings, treatment, or diagnosis.  

The veteran has submitted several statements identifying 
alleged stressor events in service, and described his alleged 
stressor events to an August 2004 VA examiner.  The stressor 
events included:  Being fired upon by Vietcong while driving 
across a bridge; seeing a [fellow serviceman] commit suicide 
by blowing himself up with a grenade; seeing 5 trucks blown 
up; seeing a crane operator killed when a bridge was blown 
up; and being in a company that "lost" half its members 
(circumstances not described).  In December 2003 (and 
subsequent) correspondence, the veteran was asked provide 
detailed information regarding the alleged events.  

In his October 2003 filed claim seeking service connection 
for PTSD, the veteran reported that in 1967 he received 
treatment at the VA medical center in Livermore, California 
for "mental problems," including trying to commit suicide.  
In April 2005 the RO sought records of such treatment from 
that facility;  in December 2005 the RO received the response 
that no such records were found.  The earliest records of the 
veteran receiving postservice VA treatment for psychiatric 
problems in the file consist of the report of a brief 
hospitalization at Livermore in September and October 1976, 
when the veteran was seen for depression and violent 
outbursts related to alcoholism.

On August 2004 VA psychiatric evaluation on referral from a 
general medical clinic, the veteran reported various stressor 
events in service (including seeing a person blown up by a 
grenade, seeing trucks blown up, seeing a crane operator 
killed, and losing 1/2 his company.  Based on these accounts 
and symptoms alleged, PTSD was diagnosed.  Subsequent 
treatment records show the veteran received treatment for a 
diagnosis of PTSD.
In October 2004 the veteran submitted a photograph of trucks 
which he labeled "damaged vehicles" . . .in    [his unit's] 
motor pool in "10/65".

An October 2004 dated statement by another veteran reports 
that along with the veteran this other soldier was sent to 
shovel up the remains of a serviceman who blew himself up 
with a grenade.  The veteran was asked to identify the 
soldier who committed suicide with the grenade, and indicated 
in response that the person was named D.M.  The RO then 
sought verification of the incident, and was advised that the 
named deceased died in Vietnam many months after the veteran 
was repatriated to the United States, and died in a manner 
entirely inconsistent with the cause of death described by 
the veteran (drowning/suffocation vs. blown up by a grenade).   

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  
3.303.  Service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

The veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
with the enemy.  Notably, his duty as a bridge specialist was 
of a non-combat nature.  The meaning of engaged in combat 
with the enemy requires that the veteran have taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  While 
the veteran alleges that he was involved in combat-type 
situations, there is no evidence to corroborate his 
allegations.  Regarding the photograph of trucks he has 
submitted, to the extent that it shows damage to the trucks, 
there is nothing in the photograph to suggest that they were 
damaged in combat, or to indicate the veteran was present 
when the damage occurred.

The veteran's accounts of stressors provided above are 
uncorroborated.  He has provided only nonspecific stressor 
information regarding the events.  Generally, events 
involving death or injury of American soldiers (or 
substantial property damage) are verifiable events (if they 
occurred).  The one alleged account of an event the veteran 
has reported (and for which he provided a "buddy 
statement") that was verifiable based on the information 
given, the suicide-death of a fellow serviceman by hand 
grenade, has proved patently false, as the named individual 
died long after the veteran departed from Vietnam, and by 
means totally inconsistent with the veteran's descriptions 
(by drowning/suffocation, not hand grenade).  Consequently, 
the Board finds the veteran (and his stressor accounts) not 
credible.  

The Board notes that VA treatment records show diagnoses of 
PTSD based on the veteran's history of stressor events.  
However, the validity of such diagnoses is dependent on the 
existence of credible supporting evidence of an in-service 
stressor.  As there is no corroborating evidence of the 
veteran's alleged stressors and no possibility of obtaining 
corroboration (as the veteran has not responded to requests 
for details which would allow for corroboration/verification, 
the Board must find that the alleged stressor events did not 
occur.  

The record shows that the veteran has had PTSD diagnosed (and 
treated) based on his uncorroborated accounts of stressor 
events.  Even an unequivocal diagnosis of such psychiatric 
disability is insufficient to establish service connection 
for PTSD in the absence of evidence that the veteran engaged 
in combat or any corroborating evidence of an alleged 
stressor event in service.  Consequently, the preponderance 
of the evidence is against this claim.  Therefore, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


